Case 2:19-cv-01161-JLR Document 13-1 Filed 10/18/19 Page 1 of 3

 

 

 

 

 

2

3

4

IN THE UNITED STATES DISTRICT COURT
5 FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

6

7 THE PHOENIX INSURANCE COMPANY, No, 2:19-cv-01161-JLR

8 Plaintiff, (PROPOSED)-ORDER EXTENDING dnd

DEADLINES
9 vs.
(CLERK’S ACTION REQUIRED)
10 RJB WHOLESALE INC., a Washington
Corporation; JEFFREY CASTLEBERRY and
11 “JANE DOE” CASTLEBERRY, husband and
wife and the marital community composed

12 thereof,
13 Defendant.
14
15 Defendants.
16 Upon consideration of the Stipulated Motion to Amend Case Schedule and Extend
17 ||Initial Discovery Deadlines, and finding good cause for said extension, it is hereby
18 |] ORDERED that the deadlines for the following are hereby amended as follows:
19 || Case Events Amended Due Date
20 || Deadline to Answer Complaint: November 11, 2019
21 || Deadline for FRCP 26(f) Conference: December 4, 2019
92 || Initial Disclosures Pursuant to 26(a)(1): December 11, 2019
93 || Combined Joint Status Report and Discovery Plan

 

 

as Required by FRCP 26(f) and Local Civil Rule 26():

[PROPOSED] ORDER EXTENDING DEADLINES- |

December 18, 2019

LETHER & ASHOCIATES PLLC.
“LES8 Wrst ack Avexcn B] Scrre 200
SEATTLE, WA SSIIO
B06 4 Fs) dy

 

 
10

Case 2:19-cv-01161-JLR Document 13-1 Filed 10/18/19 Page 2 of 3

Ceo &

Honor Judge James L. Robart

Dated: OS Orlwiwe BZOW

Presented By:

LETHER & ASSOCIATES, PLLC

és Thomas Lether

Thomas Lether, WSBA #18089

Eric J, Neal, WSBA #31863

1848 Westlake Avenue N, Suite 100
Seattle, WA 98109

P: (206) 467-5444/F: (206) 467-5544
eneal(@letherlaw.com

 

 

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

tlether@letherlaw.com
Attorneys for Plaintiff Phoenix Insurance Company

INSLEE, BEST, DOEZIE, & RYDER, P.S.

fs! Mark Leen

Mark Leen, WSBA #35934

Richard Bersin, WSBA #7178

10900 NE 4" St., Suite 1500

Bellevue, WA 98004.

P: (425) 455-1234

mieen@insleebest.com
rbersin@insleebest.com

Counsel for Defendant RJB Wholesale, Inc.

) LETHER & ASHCWIATES PLLC.
[PROPOSED] ORDER EXTENDING DEADLINES- 2 4848 Weer axe Avewtu M are 100
SeaTrur, DA ORIG
BUG AG? SSk8 F O06) ae

 

 
Case 2:19-cv-01161-JLR Document 13-1 Filed 10/18/19 Page 3 of 3

 

 

 

1
CERTIFICATE OF SERVICE
2
The undersigned hereby certifies under the penalty of perjury under the laws of the United
4
States of America that on this date I caused to be served in the manner noted below a true and
4
| correct copy of the foregoing on the Parties mentioned below as indicated:
i 5
Mark Leen
6 Richard Bersin
| Inslee, Best, Doezie & Ryder, P.S.
| 7 10900 NE 4" Street, Suite 1500
3 Bellevue, WA 98004
| 8 mleen@insleebest.com
| tbersin@insleebest.com
i 9 Counsel for Defendant RJB Wholesale, Inc.
| 10
11 || By: C] First Class Mail EK ECF
12 Dated this October 18th 2019 at Seattle, Washington.
13
/s/ Lina Wiese
14 Lina Wiese | Paralegal
15
16
17
18
19
20
21
22
23

 

 

: A 3 LETHER & ASSOCIATES PLLC.
[PROPOSED] ORDER EXTENDING DEADLINES- 3 4848 Wher. axe Avewun N Seven 400
Shatin, WA OBL?
P, (206 eae F306) dF

 

 
